Case: 20-2308   Document: 16     Page: 1   Filed: 04/12/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   MARSHA LOGAN,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2020-2308
                 ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-1991, Judge Coral Wong Pi-
 etsch.
                 ______________________

                 Decided: April 12, 2021
                 ______________________

    MARSHA LOGAN, Shreveport, LA, pro se.

     JOHN MCADAMS, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 CLAUDIA BURKE, JENNIFER B. DICKEY, ROBERT EDWARD
 KIRSCHMAN, JR.
                  ______________________
Case: 20-2308    Document: 16     Page: 2    Filed: 04/12/2021




2                                      LOGAN   v. MCDONOUGH



    Before NEWMAN, MOORE, and TARANTO, Circuit Judges.
 PER CURIAM.
      Marsha Logan appeals a decision of the United States
 Court of Appeals for Veterans Claims (Veterans Court).
 Logan v. Wilkie, No. 19-1991, 2020 WL 1528112 (Vet. App.
 Mar. 31, 2020). In that decision, the Veterans Court af-
 firmed a decision of the Board of Veterans’ Appeals that
 rejected Ms. Logan’s claim to accrued benefits under 38
 U.S.C. § 5121(a), a claim Ms. Logan filed after the death of
 her aunt, whom Ms. Logan asserted had been the surviving
 spouse of a veteran. Ms. Logan appeals. Because she has
 not made a constitutional claim and has identified no error
 of law committed by the Veterans Court, we must dismiss
 the appeal for lack of jurisdiction.
                              I
     The facts recounted in the Veterans Court’s opinion are
 as follows. In 1934, Irene Crawford, who later became Ms.
 Logan’s aunt, married Elbert Burt. Mr. Burt served on ac-
 tive duty in the armed forces from August 1942 to October
 1945. During the war, Mr. Burt was divorced from Ms. Lo-
 gan’s aunt and married another woman, but that marriage
 ended in divorce in 1947.
      In 1971, when Mr. Burt applied to the Veterans Admin-
 istration (VA, now the Department of Veterans Affairs) for
 disability benefits, he listed Ms. Logan’s aunt, as well as
 his second wife, as former spouses. In 1974, in a statement
 submitted to VA to verify his income for that year, Mr. Burt
 listed Ms. Logan’s aunt as his wife. Between 1985 and
 1990, in correspondence with VA, he stated that he was not
 married. Mr. Burt died in July 1991. His death certificate
 lists Ms. Logan’s aunt as Mr. Burt’s spouse at the time of
 his death.
    In September 2004, Ms. Logan’s aunt—through Ms.
 Logan acting on her behalf—filed an application for de-
 pendency and indemnity compensation, death pension, and
Case: 20-2308     Document: 16     Page: 3    Filed: 04/12/2021




 LOGAN   v. MCDONOUGH                                        3



 accrued benefits by a surviving spouse. The application
 was premised on the assertion that Ms. Logan’s aunt was
 married to Mr. Burt from March 1934 until his death in
 1991. In January 2005, the relevant VA regional office re-
 jected the application, and required resubmission, because
 the application was not signed or inked by Ms. Logan’s
 aunt herself. The regional office also referred to VA records
 in which Mr. Burt had reported his divorce from Ms. Lo-
 gan’s aunt during World War II and stated that a resub-
 mitted application should be accompanied by evidence to
 support the assertion that Ms. Logan’s aunt was in fact
 married to Mr. Burt at the time of his death in 1991. In
 March 2005, the regional office reiterated the requirements
 it had stated in January and said that it must deny the
 claim in the absence of the called-for evidence, but added
 that it could continue to process the claim if it received the
 evidence by January 12, 2006.
     Ms. Logan’s aunt died in April 2005. In July of that
 year, Ms. Logan told VA that she had been unable to find
 any evidence of a divorce between her aunt and Mr. Burt,
 and she therefore presumed that they were married until
 Mr. Burt’s death. The next month, the regional office
 deemed the September 2004 claim for benefits withdrawn
 in light of the April 2005 death of Ms. Logan’s aunt. In
 January 2006, the office explained to Ms. Logan that it
 could not act on the claim because her aunt (the claimant)
 had died, and Ms. Logan could not open a claim on her
 aunt’s behalf. In August 2007, the office denied a renewed
 attempt by Ms. Logan to press her aunt’s claim, observing
 that it had no evidence establishing the aunt’s status as
 Mr. Burt’s surviving spouse when he died in 1991.
     In September 2007, Ms. Logan filed the claim that is
 now at issue. Specifically, she filed, on her own behalf, a
 claim for accrued benefits due a deceased beneficiary, as-
 serting that she had borne the expense of her aunt’s last
 sickness. See 38 U.S.C. § 5121; 38 C.F.R. § 3.1000. The VA
 regional office denied the claim. It did so, first, on the
Case: 20-2308     Document: 16     Page: 4    Filed: 04/12/2021




4                                        LOGAN   v. MCDONOUGH



 ground that the claim was untimely because, contrary to
 38 U.S.C. § 5121(c) and 38 C.F.R. § 3.1000(c), the claim was
 filed more than one year after the death of Ms. Logan’s
 aunt. The regional office added that, in any event, it had
 not received evidence showing the marriage of Ms. Logan’s
 aunt and Mr. Burt that would qualify her as his surviving
 spouse, a precondition to Ms. Logan’s own claim.
     When Ms. Logan appealed, the Board twice remanded
 her claim to the regional office for further review of evi-
 dence bearing on the issue of Mr. Burt’s marital state at
 the time of his death. The regional office continued to deny
 Ms. Logan’s claim for accrued benefits.
     In March 2019, the Board affirmed the regional office’s
 denial. S.A. 13. It determined that Ms. Logan’s claim for
 accrued benefits was filed in September 2007, more than
 one year after her aunt’s death. S.A. 13, 15. In addition,
 the Board determined that the preponderance of the evi-
 dence showed that Ms. Logan’s aunt was not Mr. Burt’s
 surviving spouse in 1991, because the evidence showed
 that Mr. Burt was married to someone else until 1947,
 when he was divorced, and no evidence showed a remar-
 riage to Mr. Logan’s aunt. S.A. 16.
      In March 2020, the Veterans Court affirmed the Board.
 It agreed with the Board that Ms. Logan had not timely
 filed her claim. Logan, 2020 WL 1528112, at *2–3. The
 court also held that it could not find clear error (the appli-
 cable standard of review) in the Board’s decision, finding
 that a preponderance of the evidence showed that Ms. Lo-
 gan’s aunt was not married to Mr. Burt when he died. Id.
 at *4–5. The court recited the evidence on which the Board
 relied and also explained that, although a Social Security
 Administration record refers to Ms. Longan’s aunt as Mr.
 Burt’s widow, VA and Social Security criteria for recogniz-
 ing a surviving spouse differ. Id. at *5. The court con-
 cluded that Ms. Logan’s “general disagreement with the
 Board’s decision, without argument or evidence, is
Case: 20-2308    Document: 16      Page: 5    Filed: 04/12/2021




 LOGAN   v. MCDONOUGH                                       5



 insufficient to demonstrate that the Board’s findings were
 clearly erroneous.” Id.
    The Veterans Court’s decision became final on April 22,
 2020. Ms. Logan timely appealed.
                              II
     Our jurisdiction in cases from the Veterans Court is
 limited. Wanless v. Shinseki, 618 F.3d 1333, 1336 (Fed.
 Cir. 2010). Where, as here, no constitutional issue is pre-
 sented, we have jurisdiction to consider only legal issues
 raised by a Veterans Court decision, not “a challenge to a
 factual determination” or “a challenge to a law or regula-
 tion as applied to the facts of a particular case.” 38 U.S.C.
 § 7292(d)(1), (2).
      Ms. Logan’s appeal challenges the Veterans Court’s af-
 firmance of the Board’s factual findings that her claim was
 untimely filed and that her aunt was not the surviving
 spouse of Mr. Burt for accrued-benefits purposes. See Lo-
 gan Inf. Br. at 2–3. Ms. Logan, however, has not identified
 a legal error in the Veterans Court’s decision; nor has she
 raised a constitutional issue. See id. Therefore, this appeal
 falls outside our jurisdiction.
      Affirming the Board, the Veterans Court noted that
 Ms. Logan first filed her own application for accrued bene-
 fits in September 2007, more than one year after her aunt’s
 death in April 2005. Logan, 2020 WL 1528112, at *3. The
 court agreed with the Board’s finding that although Ms.
 Logan had filed an application for benefits in September
 2004 on her aunt’s behalf, that claim is not her own claim,
 filed in September 2007, which is the only live claim pre-
 sented. Id. Ms. Logan’s challenge that she first filed a
 claim for benefits in September 2004, see Logan Inf. Br. at
 2, is at most an argument about the application of the law
 on identifying distinct claims as applied to the facts here;
 it raises no legal issue. The Veterans Court also upheld the
 Board’s finding that there was no evidence showing Mr.
Case: 20-2308    Document: 16      Page: 6   Filed: 04/12/2021




6                                      LOGAN   v. MCDONOUGH



 Burt and Ms. Logan’s aunt were validly married after his
 second divorce in 1947. See Logan, 2020 WL 1528112, at
 *4. On appeal, Ms. Logan points to evidence that purport-
 edly establishes her aunt’s status as Mr. Burt’s surviving
 spouse, see Logan Inf. Br. at 3, but this argument merely
 challenges the Board’s finding of fact. Ms. Logan has not
 raised any issues that fall within our jurisdiction. See 38
 U.S.C. § 7292(d)(2); see also Newhouse v. Nicholson, 497
 F.3d 1298, 1302 (Fed. Cir. 2007) (“Our jurisdictional stat-
 ute precludes appellate review of factual matters and the
 application of law to facts.”).
                             III
     Because Ms. Logan has not raised any challenge within
 our jurisdiction, we dismiss this appeal.
                       DISMISSED
                           COSTS
 The parties shall bear their own costs.